PER CURIAM.
We reverse appellant’s aggravated sentence imposed following a violation of probation. It is undisputed that the reasons given for departure from the guidelines, which consist of the grounds for violating the probation, are invalid. Lambert v. State, 545 So.2d 838 (Fla.1989). We also note that the record contains no indication that a scoresheet was prepared for, or used in, the sentencing. See State v. Paul, 537 So.2d 702 (Fla. 4th DCA 1989). Therefore, the appellant’s sentence is vacated and we remand for resentencing for a term not to exceed a one cell upward departure. Scott v. State, 549 So.2d 1385 (Fla.1989).
GLICKSTEIN, GUNTHER and STONE, JJ., concur.